Citation Nr: 0841907	
Decision Date: 12/05/08    Archive Date: 12/17/08

DOCKET NO.  07-33 716	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Whether the character of the appellant's discharge from 
service constitutes a bar to Department of Veterans Affairs 
(VA) benefits.


ATTORNEY FOR THE BOARD

L. Jeng, Associate Counsel


INTRODUCTION

The appellant had active duty from February 5, 1951 to August 
18, 1952 in the Army and from January 8, 1954 to April 9, 
1954 in the Marine Corps.  He was discharged from both 
periods of service under other than honorable conditions. 

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 2006 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO).  


FINDINGS OF FACT

1.  The appellant was inducted into the Army in February 1951 
and was discharged in August 1952 under dishonorable 
conditions.

2.  The appellant was inducted into the Marine Corps in 
January 1954 and was discharged in April 1954 under 
undesirable conditions.

3.  There is no evidence of record showing that the appellant 
was insane at the time of the offenses that resulted in 
either of his discharges from service.


CONCLUSION OF LAW

The appellant's other than honorable discharges from both 
periods of service are a bar to VA benefits.  38 U.S.C.A. §§ 
101(2), 5103A, 5303 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.12, 3.13, 3.354 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

In correspondence dated January 2006 and June 2007, the RO 
satisfied its duty to notify the appellant under 38 U.S.C.A. 
§ 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) (2008).  
Specifically, the RO notified the appellant of: information 
and evidence necessary to substantiate the claim; information 
and evidence that VA would seek to provide; and information 
and evidence that the appellant was expected to provide.  


VA has done everything reasonably possible to assist the 
appellant with respect to his claim for benefits in 
accordance with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. 
§ 3.159(c) (2008).  Available service treatment records have 
been associated with the claims file (i.e. Marine Corps 
records).  In June 2007, the National Personnel Records 
Center (NPRC) determined that the appellant's records from 
his service in the Army were among those records destroyed in 
a fire.  The Board finds that additional efforts to obtain 
these service records would be futile, and as such, the Board 
finds that VA has fulfilled its duty to assist in obtaining 
such records.  The United States Court of Appeals for 
Veterans Claims (Court) has held that in cases where records 
once in the hands of the government are lost, the Board has a 
heightened obligation to explain its findings and conclusions 
and to consider carefully the benefit-of-the- doubt rule.  
O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  The 
Board's analysis has been undertaken with this heightened 
duty in mind.  The case law does not, however, lower the 
legal standard for proving a claim but rather increases the 
Board's obligation to evaluate and discuss in its decision 
all of the evidence that may be favorable to the appellant.  
Russo v. Brown, 9 Vet. App. 46 (1996).  Thus, the duties to 
notify and assist have been met.

Analysis

The term veteran means a person who served in the active 
military, naval, or air service and who was discharged or 
released under conditions other than dishonorable.  38 C.F.R. 
§ 3.1(d).  If the former service member did not die in 
service, pension, compensation, or dependency and indemnity 
compensation is not payable unless the period of service on 
which the claim was based was terminated by a discharge or 
release under conditions other than dishonorable.  38 
U.S.C.A. 
§ 101(2); 38 C.F.R. § 3.12.  A discharge under honorable 
conditions is binding on the VA as to the character of 
discharge.  38 C.F.R. § 3.12(a).

However, a discharge or release from service under specified 
conditions is a bar to the payment of benefits unless it is 
found that the person was insane at the time of committing 
the offense causing such discharge or release.  38 C.F.R. § 
3.12(b). Benefits are not payable where the claimant was 
discharged or released by reason of the sentence of a general 
court-martial.  38 C.F.R. § 3.12(c)(2); 38 U.S.C.A. § 5303.

Additionally, a discharge or release under other than 
honorable conditions (OTH) is considered to have been issued 
under dishonorable conditions if it is determined that it was 
issued because of willful and persistent misconduct.  A 
discharge, because of a minor offense, will not, however, be 
considered willful and persistent misconduct if service was 
otherwise honest, faithful and meritorious, or unless it is 
found that the person was insane at the time of committing 
the offense causing such discharge or release.  38 C.F.R. § 
3.12(d)(4).  In order for a person to be found to have been 
insane at the time of committing the offense, the insanity 
must be such that it legally excuses the acts of misconduct.  
Additionally, there must be a causal connection between the 
insanity and the misconduct in order to demonstrate that a 
claimant's OTH discharge should not act as a bar to the grant 
of veterans' benefits. Cropper v. Brown, 6 Vet. App. 450 
(1994).

The record reflects that while in the Army the appellant was 
tried and convicted by general court martial of wrongfully 
appropriating government property, three specifications of 
larceny, leaving his post before being properly relieved, and 
wrongfully appropriating a government truck.  In March 1952, 
he was sentenced to be dishonorably discharged, forfeit all 
pay, and confined for seven years.  A psychiatrist at the 
time noted the appellant had passive aggressive reaction and 
recommended against restoration.  His sentence was approved 
by the reviewing authority and a board of review in the 
Office of the Judge Advocate General of the Army affirmed the 
findings of guilt and the sentence imposed.  Subsequently, a 
clemency and parole board disapproved clemency.  In August 
1953, the unexecuted portion of the appellant's sentence to 
confinement was remitted subject to appropriate disposition 
of the appellant as a "mental case."  

Subsequently, the appellant fraudulently enlisted in the 
Marine Corps in January 1954 by concealing his Army period of 
service.  He was discharged under other than honorable 
conditions for failing to reveal that fact.  The Undesirable 
Discharge Board recommended discharge from the Marine Corps 
as undesirable, by reason of misconduct for the perpetuation 
of a fraudulent enlistment.  

The appellant contends that his character of discharge should 
not be a bar to VA benefits because he was insane at the time 
of committing the acts noted above. There is no evidence of 
record, however, that the appellant was in fact insane at the 
time the acts were committed.  While the Army records show 
that the appellant was noted to be passive aggressive and the 
unexecuted portion of his sentence was remitted, there is no 
medical evidence that he was insane during the applicable 
time period.  Additionally, his Marine Corps service 
treatment medical records are negative for any complaints, 
treatment, or diagnosis of insanity or any other psychiatric 
disorder.  The examination report at service enlistment noted 
a normal psychiatric evaluation and the examination report at 
service discharge noted an inadequate personalty.  However, 
there is nothing demonstrating that the appellant was insane 
at the time he committed the above-noted acts.  Thus, the 
Board finds that there is no evidence supporting a finding 
that the appellant was insane at the time of committing the 
offenses causing discharge or release.  Significantly, the 
burden is on the appellant to submit competent medical 
evidence that he was insane at the time of committing the 
offenses.  Stringham v. Brown, 8 Vet. App. 445 (1995).

Having determined that the appellant was not insane at the 
time he committed the offenses with which he was charged in 
service, the question before the Board is whether the 
appellant's actions constituted willful and persistent 
misconduct such that his discharge or release under other 
than honorable conditions is considered to have been issued 
under dishonorable conditions, barring him from the receipt 
of VA benefits other than health care under 38 U.S.C. Chapter 
17.

In order for the appellant's offenses to be considered to 
have been minor offenses, as noted in the exception to a bar 
of entitlement to VA benefits, the offenses must be 
determined to be such that the commission of the offenses 
would not have interfered with or precluded the appellant's 
military duties.  Stringham v. Brown, 8 Vet. App. 445 (1995).  
In this case, the Board finds that the offenses committed by 
the appellant did interfere with his military duties and 
therefore may not be considered to be minor offenses.  The 
appellant's offenses, including absence without proper 
authority, are beyond minor offenses, as they clearly 
interfered with his military duties and resulted in a 
military sentence.  Consequently, these offenses cannot 
constitute mere minor offenses.  The second enlistment was 
fraudulent from the outset; the previous convictions 
precluded the veteran from effectively performing his 
military duties.  In light of the fact that the appellant's 
service may therefore not be considered to have otherwise 
been honest, faithful, and meritorious, the offenses with 
which the appellant was charged cannot be found to have been 
minor offenses.

As the appellant's actions were not minor offenses and were 
committed of his own volition, the Board finds that the 
offenses were committed willfully. Additionally, because the 
appellant's actions subjected him to disciplinary action with 
severe consequences, the Board finds that the appellant's 
misconduct was persistent in nature. Given the willful and 
persistent nature of his misconduct, the Board finds that the 
appellant's discharge or release under other than honorable 
conditions amounts to a discharge under dishonorable 
conditions, barring him from receipt of VA benefits other 
than health care under Chapter 17, Title 38, United States 
Code. Consequently, the appellant has no legal entitlement to 
VA benefits based upon disease or injury sustained during his 
period of active service, and his claim must be denied as a 
matter of law.  38 C.F.R. § 3.12(d); Sabonis v. Brown, 6 Vet. 
App. 426 (1994).


ORDER

The character of the appellant's discharge from service 
constitutes a bar to VA benefits.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


